Case: 1:14-cr-00287 Document #: 383 Filed: 12/19/19 Page 1 of 2 PagelD #:2201

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

UNITED STATES OF AMERICA
Plaintiff,
No. 14 - CR 287-6

James Carroll Judge Presiding

)
)
)
) The Honorable Charles Norgle
)
Defendant , )
)

UNOPPOSED ORDER

THIS CAUSE COMING ON TO BE HEARD on defendant, James Carroll’s unopposed

motion for the continuation of his sentencing hearing to February 25, 2020, neither

the Government, nor Probation Department, having any objection, due notice having
been given and the Court having jurisdiction over the matter,

IT IS HEREBY ORDERED that the defendant’s motion for continuation of his
sentencing hearing be granted, setting the hearing for February 25, 2020.

 

omreo_ 2-2-7 Lege

JEFFREY B. STEINBACK
8351 Snaresbrook Rd.
Roscoe, II 61073
847-624-9600
Case: 1:14-cr-00287 Document #: 383 Filed: 12/19/19 Page 2 of 2 PagelD #:2201

92 :\.Kd 6\ qa bit
